Citation Nr: 0701712	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-05 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In April 2006, the veteran appeared at the Muskogee RO and 
testified via video before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's original service medical records have 
presumably been destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC) facility located in St. 
Louis, Missouri.  VA has a heightened duty in these cases.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The veteran's claims file contains a Record of 
Hospitalization indicating the veteran was hospitalized from 
June 12, 1957, to June 17, 1957, at the VA Hospital in 
Muskogee, Oklahoma.  The record reflects an admitting 
diagnosis of acute lumbar strain and notes an established 
clinical diagnosis of epiphysitis, vertebral.  Also of record 
is an August 1980 private medical record reflecting that the 
veteran told his physician that he injured his back in 1954 
while lifting in the army.  The veteran has also submitted an 
April 2006 statement from his wife attesting to his history 
of back pain.  The claims file includes records from the 
Muskogee VA Medical Center (VAMC) from November 2000 to July 
2003.  There is no indication that the June 1957 medical 
records have been requested.  Therefore, a remand is 
warranted in order to request these records.  

The Board further notes that the RO has twice requested that 
the veteran submit an NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data.  Records indicate the 
veteran has not responded to these letters.  The Board notes 
that the duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Nonetheless, given the 
Board's heightened duty to assist in the development of this 
claim, the Board believes the veteran should again be 
requested to provide this information.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran another 
NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data, and 
request that the veteran complete this 
form in as much detail as possible.  The 
veteran should be notified of his duty to 
cooperate with VA's attempts to develop 
his claim.  See 38 C.F.R. § 3.159(c).  

2.  The RO must obtain and associate with 
the claims file any outstanding medical 
records from the VA Hospital in Muskogee, 
Oklahoma.  The RO must specifically 
request any medical records in the years 
following the veteran's April 1955 
separation from service, to include the 
veteran's hospitalization for a back 
injury between June 12, 1957, and June 17, 
1957.  If these records do not exist or 
cannot otherwise be obtained, that fact 
should be noted in the claims file.

3.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the veteran 
and his representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



